Citation Nr: 0739639	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  05-35 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
glaucoma.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1971 to April 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied an 
evaluation in excess of 20 percent for glaucoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in January 2005.  That letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in any evidence in her possession that would support his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

The Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), held that the VCAA notice requirements applied to all 
elements of a claim.  It was noted that regarding the 
disability-rating element, in order to comply with section 
5103(a), VA must notify the claimant of any information, and 
any medical or lay evidence, not previously provided, that is 
necessary to establish a disability rating for each of the 
disabilities contemplated by the claim and allowed under law 
and regulation.  Therefore, the Board finds appropriate 
action should be taken to ensure adequate VCAA notice as to 
all elements of the claim are provided.

The revised VCAA duty to assist also requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).

In this case, on VA examination in January 2006, the 
veteran's distance visual acuity was recorded as 20/25 right 
eye, 20/30 left eye.  The Goldman Visual Field test results 
were as follows:

DEGREES
FIELD OF VISION- 
RIGHT
FIELD OF VISION- 
LEFT
0
65
55
30
66
20
60
46
30
90
30
30
120
32
36
150
33
61
180
26
67
210
53
80
240
55
75
270
50
64
300
65
59
330
65
58

The diagnosis was advanced glaucoma status post argon laser 
trabeculoplasty in both eyes.

According to 38 C.F.R. § 4.75 (2007), "Ratings on account of 
visual impairments considered for service connection are, 
when practicable, to be based only on examination by 
specialists.  Such special examinations should include 
uncorrected and corrected central visual acuity for distance 
and near, with record of the refraction.  Snellen's test type 
or its equivalent will be used.  Mydriatics should be 
routine, except when contraindicated.  Funduscopic and 
ophthalmological findings must be recorded."

According to 38 C.F.R. § 4.76 (2007), "Measurement of the 
visual field will be made when there is disease of the optic 
nerve or when otherwise indicated.  The usual perimetric 
methods will be employed, using a standard perimeter and 3 mm 
white test object.  At least 16 meridians 22 1/2 degrees apart 
will be charted for each eye (See Figure 1. For the 8 
principal meridians, see table III.)  The charts will be made 
a part of the report of examination.  Not less than 2 
recordings, and when possible, 3 will be made.  The minimum 
limit for this function is established as a concentric 
central contraction of the visual field to 5 .  This type of 
contraction of the visual field reduces the visual efficiency 
to zero.  Where available the examination for form field 
should be supplemented, when indicated, by the use of tangent 
screen or campimeter.  This last test is especially valuable 
in detection of scotoma."

The January 2006 VA examination failed to meet the standards 
set forth in 38 C.F.R. §§ 4.75 and 4.76.  Consequently, the 
Board finds additional development is required prior to 
appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2007).

2.  The veteran should be scheduled for 
an appropriate VA ophthalmology 
examination.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
specialist.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

This examination should include 
uncorrected and corrected central visual 
acuity for distance and near, with record 
of the refraction.  Snellen's test type 
or its equivalent should be used.  
Mydriatics should be routine, except when 
contraindicated.  Funduscopic and 
ophthalmologic findings must be recorded.

The examination should also include 
measurements of the visual field.  The 
usual perimetric methods should be 
employed, using a standard perimeter and 
3 mm white test object.  At least 16 
meridians 22 1/2 degrees apart must be 
charted for each eye (See Figure 1. For 
the 8 principal meridians, see table 
III.)  The charts should be made a part 
of the report of examination.  Not less 
than 2 recordings, and when possible, 3 
should be made.  Where available the 
examination for form field should be 
supplemented, when indicated, by the use 
of tangent screen or campimeter.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination. A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder. The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claim.

4.  After completion of the above and any 
additional development deemed necessary, 
any issue remaining on appeal should be 
reviewed with consideration of all 
applicable laws and regulations. If any 
benefit sought remains denied, the 
veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

